Citation Nr: 0307171	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic sinusitis. 



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1956 to November 
1957.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In 
December 2002, a hearing was held before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  
 
 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Morning reports dated from August 1956 to November 1957 
do not reflect any in-service hospitalization.  

3.  The first clinical evidence of sinusitis or reference to 
sinus surgery is dated approximately 40 years after 
separation from service.  

4.  There is no competent evidence demonstrating that the 
veteran has a current disability due to sinusitis that is 
etiologically related to in-service surgery, pathology, or 
symptomatology.  

5.  There is insufficient evidence of continuity of 
symptomatology from service until the first post-service 
evidence of sinusitis to reasonably conclude that a current 
disability associated with sinusitis is related to service.  

 

CONCLUSION OF LAW

The veteran does not have chronic sinusitis that was incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in April 1999, 
statement of the case dated in February 2000, and an April 
2002 letter informing the veteran of the provisions of the 
VCAA.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medical records (morning 
reports dated from August 1956 to November 1957) and private 
medical records has been obtained by the Board, and there is 
no specific reference to any other pertinent records that may 
be available.  In this regard, the veteran himself testified 
at his December 2002 hearing that he could not "produce" 
any records which might show continuity of symptomatology 
associated with sinusitis following separation from service 
until the present time.  While there is a heightened duty to 
obtain records when, in a case such as this, the service 
medical records appear to have been destroyed, the claims 
file documents exhaustive efforts by the RO to search for 
alternative sources to obtain service medical records.  As 
such, no useful purpose would be served by conducting 
additional efforts to obtain service medical records.  

The Board notes that the April 2002 letter which notified the 
veteran of the provisions of the VCAA also informed him of 
the type of information, including medical or lay evidence, 
necessary to substantiate the claim that was not previously 
provided to the Secretary.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Zeugner-
Maynard v. Principi, No. 01-1738 (U.S. Vet. App. January 23, 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, a July 2002 letter informed the veteran that he 
should provide X-ray evidence of sinusitis from 1958 to 1998.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
 
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. 
§ 3.303(b). 

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant facts will be 
summarized.  The veteran contends that surgery for chronic 
sinusitis was performed during service, and that he continues 
to suffer from a disability associated with sinusitis that is 
of in-service origin.  As indicated, the service medical 
records are presumed destroyed and are not available.  Of 
record, however, are morning reports from the veteran's unit 
during his active service dated from August 1956 to November 
1957.  None of these reports reflects any periods of 
hospitalization.

The first post-service evidence of sinusitis is contained in 
private medical reports dated in 1997 and 1998.  This 
evidence includes an April 1998 report from a private 
physician who stated that the veteran had an operative repair 
of the sinuses, and that he still has severe sinusitis of the 
maxillary and ethmoid sinus areas for which he is receiving 
treatment.  Significantly, this physician did not say when 
the surgery occurred, nor did he link the veteran's current 
sinusitis to in-service symptomatology or pathology.  

Also of record is a statement dated in October 2002 from the 
veteran's brother and sister-in-law indicating they remember 
the veteran recuperating in 1957 from in-service sinus 
surgery.  At his December 2002 hearing, the veteran repeated 
his assertions that he had sinus surgery during service, and 
testified that his discharge after only approximately a year 
and a half of service was due to the sinus surgery.  As 
support for this assertion, the veteran noted that his 
enlistment period was for three years.  

Turning to an analysis of the veteran's claim, the Board 
notes initially that the United States Court of Appeals for 
Veterans Claims has stated as follows:  "It is the duty of 
the [Board] as the factfinder to determine the credibility of 
the testimony and other lay evidence."  Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992).  While the service medical 
records are not available, the fact that the morning reports, 
which cover almost the entirety of the veteran's active 
service, do not reflect any evidence of the claimed 
hospitalization, clearly a "chronic" sinus condition during 
service is not demonstrated.  As such, allowance of the 
veteran's claim requires a showing of continuity of 
symptomatology after discharge.  See Savage, 10 Vet. App. at 
488, 495; 38 C.F.R. § 3.303(b).  Given the over 40-year time 
period between service separation and the filing of a claim 
for service connection and clinical evidence of sinusitis, 
the Board finds that the probative weight of the "negative" 
evidence as to whether the required continuity is shown is 
greater than that of the "positive."  

In making this determination, the Board has carefully 
considered the sworn testimony of the veteran and the 
supporting statement submitted by his brother and sister-in-
law.  Even assuming the in-service surgery occurred for the 
purposes of argument, in light of the forty year history 
between service and the first evidence of sinusitis and lack 
of any competent evidence to support the assertion that there 
is a current sinus disorder that is etiologically related to 
service, the Board does not find this evidence to be 
sufficient to grant the veteran's claim.  Espiritu 2 Vet. 
App. at 492, 495 (1992).  In short, as the Board finds the 
probative weight of the "negative" evidence to exceed the 
"positive," the veteran's claim must be denied.  Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to service connection for chronic sinusitis is 
denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

